Citation Nr: 0415544	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-27 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for pulmonary sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from January 2001 to July 
2001.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2002 rating decision that 
denied the veteran's claim of entitlement to service 
connection for pulmonary sarcoidosis.

For the reasons expressed below, the case must be remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.  


REMAND

A preliminary review of the record indicates that the 
veteran, in her October 2003 notice of disagreement and in 
her September 2003 VA Form 9 (Appeal to the Board of 
Veterans' Appeals), indicated that she was receiving 
treatment for her pulmonary sarcoidosis.   However, it does 
not appear that the RO made any attempts to obtain the any of 
additional treatment records or made any attempts to 
determine the name and address of the veteran's provider.  As 
such, the Board finds that such records would be relevant to 
the veteran's claim for service connection and should be 
associated with her claims file.  

Additionally, a review of the record discloses that the 
veteran has not been afforded a VA examination to determine 
the nature, severity, and etiology of her pulmonary 
sarcoidosis.  In this regard, the Board notes that the 
veteran was originally scheduled for a VA examination in 
connection with her claim for service connection for 
pulmonary sarcoidosis in October 2001.  However, an April 
2002 RO inquiry found that the veteran had cancelled the 
appointment "due to being away at college."  Likewise, in 
the veteran's August 2002 notice of disagreement, she stated 
that she was unable to attend the October 2001 VA examination 
as scheduled because she did not have transportation to come 
home from college, but that she had informed the relevant 
provider.  Nonetheless, the RO failed to reschedule the VA 
pulmonary examination.  Under these circumstances, the Board 
finds that the RO should arrange for the veteran to undergo 
appropriate examination to obtain medical information and an 
opinion as to whether the veteran's pulmonary sarcoidosis is 
causally or etiologically related her service in the 
military.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

The actions identified above are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).   However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record-specifically, 
records of evaluation of and/or treatment 
for her pulmonary sarcoidosis.  The RO 
should also invite the veteran to submit 
all pertinent evidence in her possession, 
and explain the type of evidence that is 
her ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken

3.  After all records and/or responses 
received have been associated with the 
claims file or a reasonable time period 
for the veteran's response has expired, 
the RO should arrange for the veteran to 
undergo VA examination by an appropriate 
physician, to obtain information as to 
the nature, severity, and etiology of the 
veteran's pulmonary sarcoidosis.  The 
veteran's entire claims file, to include 
a complete copy of this REMAND, must be 
provided to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished (with all results made 
available to examiner prior to the 
completion of the final report), and all 
clinical findings should be reported in 
detail.  .  

The examiner should offer an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the veteran's pulmonary 
sarcoidosis is causally or etiologically 
related to the veteran's period of active 
military service.  In rendering such 
opinion, the examiner should address 
whether pulmonary sarcoidosis existed 
prior to the veteran's active service, 
and if so, whether this disorder was 
aggravated (i.e., chronically worsened or 
permanently increased in severity) during 
active military service.  If aggravation 
is found, the examiner should attempt to 
quantify the extent of additional 
disability resulting from the 
aggravation.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

4. To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for pulmonary 
sarcoidosis in light of all pertinent 
evidence and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and her representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for all determinations) and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


